Citation Nr: 1734763	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  16-61 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the VA RO committed clear and unmistakable error (CUE) in an August 1970 decision that reduced from 100 to 30 percent, effective November 1, 1970, the disability rating for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative.  


WITNESS AT HEARING ON APPEAL

Appellant and Dr. C.B., M.D.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1954 to May 1969.  He died in August 1990.  The Appellant claims as his surviving spouse.

In a decision, the RO reduced the Veteran's disability rating from 100 to 30 percent for lymphosarcoma anterior superior mediastinum to right supraclavicular area, postoperative, effective November 1, 1970.

An appellant can revoke his/her representative, in order to become unrepresented, at any time.  38 C.F.R. § 14.631 (f)(1) (2016).  A March 2017 VA Form 21-22 appointed John M. Dorle as the Appellant's representative.  In May 2017 the Appellant requested to revoke John M. Dorle as her representative.  Thus, the Board finds that the Appellant is currently proceeding pro se.

In May 2016 and June 2017, the Appellant testified during hearings conducted via videoconference with Veterans Law Judge (VLJ) Schwartz, and VLJ Reynolds, respectively.  Transcripts of the hearings are of record.

In September 2016, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  This matter is again before the Board.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant has had two different videoconference Board hearings regarding the issue on appeal.  In this regard, the Board notes that the law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  Furthermore, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a) (2016).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that an Appellant is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

In the present case, the Board sent a letter to the Appellant in July 2017 and informed her that she had the option of having an additional hearing before a third Veterans Law Judge with regard to the issue of CUE regarding the August 1970 rating decision.  The Appellant responded the same month indicating that she desires to appear at a third videoconference hearing at her local RO before a third Veterans Law Judge.  As such, the Board must remand the claim for the Appellant to be afforded a hearing pursuant to Arneson.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Appellant for the requested videoconference hearing before a Veterans Law Judge in accordance with applicable procedures, with appropriate notification to the Appellant.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




